Orper RemstatiNnc ArrornEy To tHE PracricE or Law
[¶1] This matter came before the Court upon a "Report and Recommendation for Reinstatement," filed herein September 7, 2011, by the Board of Professional Responsibility for the Wyoming State Bar. The Court, after a careful review of the Board of Professional Responsibility's Report and Recommendation, "Bar Counsel's Brief Regarding Reinstatement in Cases Involving Disbarment Following a Felony Conviction," as well as the other matters of record, finds that it should accept the Board's recommendation and that Respondent Kevin P. Meenan should be reinstated to the practice of law. It is, therefore,
[T2] ADJUDGED AND ORDERED that the "Report and Recommendation for Reinstatement," filed herein by the Board of Professional Responsibility for the Wyoming State Bar, shall be, and the same hereby is, approved, confirmed, and adopted by this Court; and it is further
[¶3] ADJUDGED AND ORDERED that Kevin P. Meenan shall be, and hereby is, reinstated to the practice of law in this State, effective immediately; and it is further
[T4] ORDERED that, pursuant to Rule 4(c) of the Disciplinary Code for the Wyoming State Bar, this "Order Reinstating Attorney to the Practice of Law," along with the "Report and Recommendation for Reinstatement" shall be published in the Wyoming Reporter and the Pacific Reporter.
By the Court:
/s/ MARILYN S. KITE Chief Justice.